DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-22 have been examined in this application. This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
3.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-22 shown below.

4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.		Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-22 are each focused to a statutory category namely, a “method” or a “process” (Claims 1-11) and a “system” or an “apparatus” (Claims 12-22).
Step 2A Prong One: Independent Claims 1 and 12 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claims 1 and 12);
“, generate a Genuineness Opinion Score (GOS) model, said generating of GOS model comprising” (see Independent Claims 1 and 12);
“(a) a data manipulation phase, said data manipulation phase comprising” (see Independent Claims 1 and 12);
collecting data fields of: (i) interaction metadata stored ; and (ii) historical data stored ” (see Independent Claims 1 and 12);
“(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12);
“(iii) integrating the selected variables into a file in a predefined format” (see Independent Claims 1 and 12);
“(iv) evaluating the integrated variables by calculating level of multi-collinearity therebetween to discard one or more variables from the integrated variables having a calculated level of multi-collinearity above a predefined threshold resulting in a set of unique variables” (see Independent Claims 1 and 12);
	“(v) calculating level of relevance of each variable in the set of unique variables to 	
discard 	variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables” (see Independent Claims 1 and 12);
	“(b) a data visualization and analysis phase, said data visualization and analysis phase	
comprising” (see Independent Claims 1 and 12);
		“(i) representing the set of unique and relevant variables to a user  for 	analysis purposes” (see Independent Claims 1 and 12);
		“(ii) receiving from the user  calculated level of multi-collinearity 	between the variables in the set of unique and relevant variables” (see Independent Claims 1 	and 12);
		“(c) a feature augmentation phase for sorting the variables in the set of unique and 	relevant variables into two categories: estimated variables and anticipated variables” (see 	Independent Claims 1 and 12);
		“wherein the estimated variables are used for calculation of a GOS of an interaction that 	is received in a contact center and the anticipated variables are used for calculation of a 	threshold of said GOS” (see Independent Claims 1 and 12)
		These abstract idea limitations (as identified above in bold), under their broadest 	reasonable interpretation of the claims as a whole, cover performance of their limitations as 	“Mental Processes”, which pertains to (1) concepts performed in the human mind (e.g., such as 	evaluation(s) and/or judgment(s) and/or observation(s) and/or opinion(s)) and/or (2) via the use 	of pen and paper as a physical aid.
Certain Methods of Organizing Human Activities” Grouping which pertains 	to (3) managing personal behavior or relationships or interactions between people (including 	social activities and/or teachings and/or following rules or instructions).
		Additionally, and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mathematical Concepts” Grouping which pertains to (4) mathematical 	relationships and/or (5) mathematical calculations.
		According to MPEP § 2106.04(a): “…examiners should identify at least one 	abstract idea grouping, but preferably identify all groupings to the extent possible…”. 
		That is, other than reciting (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “a 	memory to store the plurality of databases”, etc…), nothing in the claim elements precludes the 	steps from being performed as “Mental Processes”, which pertains to (1) concepts performed in 	the human mind (e.g., such as evaluation(s) and/or judgment(s) and/or observation(s) and/or 	opinion(s)) and/or (2) via the use of pen and paper as a physical aid and additionally and/or 	alternatively as “Certain Methods of Organizing Human Activities” Grouping which pertains 	to (3) managing personal behavior or relationships or interactions between people (including 	social activities and/or teachings and/or following rules or instructions) and additionally and/or 	alternatively as “Mathematical Concepts” Grouping which pertains to (4) mathematical 	relationships and/or (5) mathematical calculations.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Dependent Claims 2-11 and 13-22:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” and/or “Mathematical Concepts” Groupings as previously described in Claims 1 and 12. 
The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings pertaining to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation using a computer.
The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings pertaining to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation using a computer.
The additional element(s) concerning the “quality planner unit” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at 
[Step 2A Prong 1 = Yes, Claims 1-22 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“in a computerized system comprising a processor, a database of historical data related to interactions and a database of interaction metadata” (see Independent Claims 1 and 12);
“a memory to store the plurality of databases and a processor, said processor is configured to generate a Genuineness Opinion Score (GOS) model, said generating of GOS model comprising” (see Independent Claims 1 and 12);
“(a) a data manipulation phase, said data manipulation phase comprising” (see Independent Claims 1 and 12);
“(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12);
“(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12);
“(iii) integrating the selected variables into a file in a predefined format” (see Independent Claims 1 and 12);
“(iv) evaluating the integrated variables by calculating level of multi-collinearity therebetween to discard one or more variables from the integrated variables having a calculated level of multi-collinearity above a predefined threshold resulting in a set of unique variables” (see Independent Claims 1 and 12);
	“(v) calculating level of relevance of each variable in the set of unique variables to 	
discard 	variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables” (see Independent Claims 1 and 12);
	“(b) a data visualization and analysis phase, said data visualization and analysis phase	
comprising” (see Independent Claims 1 and 12);
		“(i) representing the set of unique and relevant variables to a user via a display unit for 	analysis purposes” (see Independent Claims 1 and 12);
		“(ii) receiving from the user via an input device calculated level of multi-collinearity 	between the variables in the set of unique and relevant variables” (see Independent Claims 1 	and 12);
a feature augmentation phase for sorting the variables in the set of unique and 	relevant variables into two categories: estimated variables and anticipated variables” (see 	Independent Claims 1 and 12);
		“wherein the estimated variables are used for calculation of a GOS of an interaction that 	is received in a contact center and the anticipated variables are used for calculation of a 	threshold of said GOS” (see Independent Claims 1 and 12)
		Independent Claims 1 and 12 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 12 constitute (1) mere data gathering (e.g., “(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12); “(ii) receiving from the user via an input device calculated level of multi-collinearity between the variables in the set of unique and relevant variables” (see Independent Claims 1 and 12)) and (2) selecting a particular data source or type of data to be manipulated (e.g., “(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-11 and 13-22 recite additional elements such as (e.g., “machine learning algorithm”, quality planner unit”, “an input device”, “a display unit”, “a processor”, “a database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback § 2106.05 (h)).
		The additional element(s) concerning the “quality planner unit” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-22 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-22 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both “a processor” as shown in Applicant’s Drawings Fig. 1, “input device” as shown in Applicant’s Drawings Fig. 1, “display unit” as shown in Applicant’s Drawings Fig. 1, “a database of historical data related to interactions” as shown in Applicant’s Specification ¶ [0069], “a database of interaction metadata” as shown in Applicant’s Specification ¶ [0069],  “a memory to store the plurality of databases” as shown in Applicant’s Specification ¶ [0069] in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Independent Claims 1 and 12 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 12 constitute (1) mere data gathering (e.g., “(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12); “(ii) receiving from the user via an input device calculated level of multi-collinearity between the variables in the set of unique and relevant variables” (see Independent Claims 1 and 12)) and (2) selecting a particular data source or type of data to be manipulated (e.g., “(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-11 and 13-22 recite additional elements such as (e.g., “machine learning algorithm”, quality planner unit”, “an input device”, “a display unit”, “a processor”, “a database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Theclaim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of generating said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “quality planner unit” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a 
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others:  Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). Storing and Retrieving Information in Memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Arranging a Hierarchy of Groups / Sorting Information, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Electronic Recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-22 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.		Claims 1, 3-10, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # (US 9,635,181 B1) to McGann, and in view of US Patent Application (US 2018/0053401 A1) to Martin.
		Regarding Independent Claims 1 and 12, McGann method / system for generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation teaches the following:
	- in a computerized system comprising a processor (see at least McGann: Col. 32, Lns. 47-51 & Figs. 11A-11B. McGann notes a computerized system shown in Figs. 11A-11B. The processor or CPU is reflected as 1521.)
	- a database of historical data related to interactions (see at least McGann: Fig. 12. See analysis of historical interaction data shown in Fig. 12. See also Figs. 11A-11B.) and a database of interaction metadata (see at least McGann: Figs. 11A-11B. McGann notes a database of interaction metadata shown at Col. 5, Lns. 64-67 and Col. 6, Lns. 60-67.)
	- a memory to store the plurality of databases (see at least McGann: Figs. 11A-11B. The main memory unit is shown as 1522 with storage device 1528.) and a processor (see at least McGann: Col. 32, Lns. 47-51 & Figs. 11A-11B. McGann notes a computerized system shown in Figs. 11A-11B. The processor or CPU is reflected as 1521.), said processor is configured to generate a Genuineness Opinion Score (GOS) model, said generating of GOS model comprising:
	- a data manipulation phase, said data manipulation phase (see at least McGann: Col. 31, Lns. 13-20. McGann notes that instead or in addition to weights assigned to the edges connecting an agent and a customer, a distance between the particular customer node and the particular agent node may be manipulated so that the better fit between an agent and a customer, the closer the nodes will appear in the graph that is displayed to visualize the social network, while the worse the fit, the further the nodes will appear.) comprising: 
	- (i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata (see at least McCann: Col. 5, Lns. 39-43 & Col. 7, Lns. 40-46. McCann teaches that the IMR server 34 may be similar to an interactive voice response (IVR) server, except that the IMR server is not restricted to voice, but may cover a variety of media channels including voice. The term interaction is used generally to refer to any real-time and non-real time interaction that uses any communication channel including, without limitation telephony calls (PSTN or VoIP calls), emails, vmails (voice mail through email), video, chat, screen-sharing, text messages, social media messages, web real-time communication (e.g. WebRTC calls), and the like. See also McCann: Col. 30, Lns. 6-13 & Col. 30, Lns. 19-39. McCann teaches that a fit between the customer and each agent may be predicted based on predicting the sentiment that is likely to result if an interaction from the customer were to be routed to the agent. In this regard, the agent/customer social network module 106 may be configured to analyze audio recordings, text transcripts, emails, SMS messages, chat transcripts, and the like, of past interactions for all customers, for identifying key phrases such as “thank you, you've helped me very much,” “you have been a great help,” and other words that express desired or undesired states or qualities of the interaction, as explicit sentiment information. Also  an algorithm may be configured to tag the interaction with a sentiment tag based on the sentiment analysis. The tag may be, for example, a numeric value, graphical depiction (stars, thumbs up or down), or any other label (e.g. “good” or “bad”) indicative of positive or negative sentiment, and/or a level of such sentiment. For example, if a numeric value is used, a value of “1” may indicate that the customer disliked interacting with the agent, while a value of “5” may indicate that the customer really liked interacting with the agent.); and (ii) historical data stored in the database of historical data (see at least McCann: Col. 16, Lns. 13-24 & Fig. 6. McCann teaches that the call distribution table 600 includes a list of interaction topics/categories 602 inferred for the calls received by the call center, a specific agent, a department, or group of agents, during a particular time period. The categories relate to specific interaction topics, such as, for example, billing issue, equipment issue, and the like. The call distribution table 600 further includes a percentage of calls 604, total number of calls 606, and average duration of the calls 608 detected for the particular time period. See also McCann: Col. 20, Lns. 50-67 & Col. 21, Lns. 1-24. McCann notes that FIG. 12 shows average performance scores for agents A1 and A2, normalized in the range [0.0, 1.0], from analysis of historical interaction data. As seen in this table, historical data indicates that A2 performs better than A1 for call reason Enquire_Bill while A1 performs better than A2 for call reason Report_Fault. Also that the interaction queue currently contains two interactions, one of each type, with the first one being for call reason Enquire_Bill. In a typical skill based routing setup, the interactions in the queue are processed one after another (e.g. FIFO) by assigning each interaction to one of the available agents qualified to handle the call. Thus, in the toy example, such a traditional routing scheme may assign the interaction Enquire_Bill to A2 and Report_Fault to A1, resulting in a total performance score of 0.75 (0.4+0.35). Col. 17, Lns. 49-57: “In addition to popularity of call topics for generating or modifying agent skills, agent skills/sub-skills may further be modified based on other learned events such as, for example, call transfers from one agent to another. In this regard, a bank may have a set of agents for handling calls relating to credits cards. However, there are various Sub-topics relating to credits where one agent may prove to be more proficient in certain Sub-topics than another agent.”)
	- selecting variables from the collected data fields based on business context (see at least McCann: Col. 19, Lns. 9-16 & Col. 20, Lns. 56-67. McCann teaches that such services may vary depending on the type of contact center, and may range from customer service to help desk, emergency response, telemarketing, order taking, and the like. Attributes of the contact center that are changing may be viewed as fast-changing or slow-changing dimensions. Such attributes may relate to skills and other routing criteria, as well as service types, customer profile, customer segmentation, and the like.  At Col. 19, Lns. 9-16 of McCann: Service types may also change over time. For example, a new service type (e.g. “mortgage”) may be added for routing purposes in response to the emerging of a new business segment for a company, or two business segments of the company may be combined into one, causing an old service type to become obsolete. Agent preferences of what types of interactions they would like to handle also change over time.) and communication channel type (see at least McCann: Col. 5, Lns. 39-43 & Col. 7, Lns. 40-46. McCann teaches that the IMR server 34 may be similar to an interactive voice response (IVR) server, except that the IMR server is not restricted to voice, but may cover a variety of media channels including voice. The term interaction is used generally to refer to any real-time and non-real time interaction that uses any communication channel including, without limitation telephony calls (PSTN or VoIP calls), emails, vmails (voice mail through email), video, chat, screen-sharing, text messages, social media messages, web real-time communication (e.g. WebRTC calls), and the like.)
		McGann method / system for generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation does not teach the following:
		- (iii) integrating the selected variables into a file in a predefined format;
		- (iv) evaluating the integrated variables by calculating level of multi-collinearity 	therebetween to discard one or more variables from the integrated variables having a 	calculated level of multi-collinearity above a predefined threshold resulting in a set of unique 	variables; 
		- (v) calculating level of relevance of each variable in the set of unique variables to 	discard 	variables with level of relevance below a predefined threshold resulting in a set of 	unique 	and relevant variables;
		- (b) a data visualization and analysis phase, said data visualization and analysis phase 		comprising;
		- (i) representing the set of unique and relevant variables to a user via a display unit for 	analysis purposes; 
		- (ii) receiving from the user via an input device calculated level of multi-collinearity 	between the variables in the set of unique and relevant variables; 
		- (c) a feature augmentation phase for sorting the variables in the set of unique and 	relevant variables into two categories: estimated variables and anticipated variables;
		- wherein the estimated variables are used for calculation of a GOS of an interaction 	that is received in a contact center and the anticipated variables are used for calculation of a 	threshold of said GOS
Martin however in the analogous art for generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation teaches the following:
	- integrating the selected variables into a file in a predefined format (see at least Martin: ¶ [0340] & ¶ [0346]. Martin notes that the software module comprises a file, a section of code, a programming object, a programming structure, or combinations thereof. In further various embodiments, a software module comprises a plurality of files, a plurality of sections of code, a plurality of programming objects, a plurality of programming structures, or combinations thereof. The predefined format is shown as XML in ¶ [0340].)
- (iv) evaluating the integrated variables by calculating level of multicollinearity therebetween to discard one or more variables from the integrated variables having a calculated level of multi-collinearity above a predefined threshold resulting in a set of unique variables (see at least Martin: ¶ [0187] & ¶ [0211]. Martin teaches using the anomaly detection algorithm, a cluster is detected when the actual number of calls exceeds the expected number of calls by a certain threshold. After anomalies are detected, one or more of users, customers and/or administrators of the system 200 or subjects who are likely to be affected by the emergency event are sent notifications 293. Predicted response times are smaller than the actual response time by a threshold percentage (greater than 50% difference). When validation is unsuccessful, retraining or recalculation of the model is carried out. In some embodiments, a threshold for the minimum prediction accuracy is set (e.g., a percent of predictions that meet the accuracy criteria). In some embodiments, the threshold is at least 50%, 60%, 70%, 80%, 90%, 95%, 99%, or more, including increments therein. In some embodiments, when this threshold is not met, retraining of the models is triggered and/or a notification to the administrator of the system 300 is sent indicating a failure to meet the minimum prediction accuracy threshold. See also Tables 1-4.)
	- (v) calculating level of relevance of each variable in the set of unique variables to discard variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables (see at least Martin: ¶ [0217] & Tables 1-4. Martin notes that emergency data is matched to proprietary emergency data 316. The matching may be used to collect available information about a particular call, resolve discrepancies and remove duplicates. In some embodiments, matching data is used to validate predictions. In some embodiments, the predictions are assessed for accuracy such as a requirement to exceed an accuracy threshold 328 (not shown). In some embodiments, a prediction model is re-trained if the accuracy threshold is not met.)
	- (v) calculating level of relevance of each variable in the set of unique variables to discard variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables (see at least Martin: ¶ [0123] & ¶ [0131]. Martin notes that data augmentation utilizes heuristic extrapolation, wherein the relevant fields are updated or provided with extrapolated values. Data augmentation utilizes tagging, wherein common records are tagged to a group, making it easier to understand and differentiate for the group. Data augmentation utilizes aggregation, wherein values are estimated using means or other summaries for relevant fields. Data augmentation utilizes heuristic or analytical probabilities to populate values based on Resource allocation is optimized with the goal of minimizing emergency response times for a given set of emergency resources. In some embodiments, emergency response times are minimized while also minimizing operational costs or keeping operational costs low (e.g., below a certain cost threshold set by an administrator).
	- (b) a data visualization and analysis phase, said data visualization and analysis phase (see at least Martin: ¶ [0165]. Martin notes that output services 190 includes one or more of a query services 191, visualization/mapping 192, analytics 194, web applications 187, and mobile applications 189. The data visualization and analysis phase is interpreted via the visualization / mapping 192.) comprising:
	- representing the set of unique and relevant variables to a user via a display unit for analysis purposes (see at least Martin: ¶ [0084]. Martin notes that the “variable” refers to a parameter used within a model. For example, a linear regression model having a formula Y=C0+C1x1+C2x2 has two predictor variables or parameters, x1 and x2, and coefficients for each parameter, C1 and C2 respectively. The predicted variable in this example is Y. In some embodiments, values are entered for each predictor variable or parameter in a model to generate a result for the dependent or predicted variable (e.g., Y). See display / UI interface 1463 shown in Fig. 14A.)
	- (ii) receiving from the user via an input device (see at least Martin: ¶ [0336]. Martin notes the digital processing device includes an input device to receive information from a subject.) calculated level of multi-collinearity between variables in the set of unique and relevant variables (see at least Martin: ¶ [0104-0106] & Fig. 8. Martin teaches that the unknown model parameters are then estimated from the data. In some embodiments, linear regression analysis is used when at least one of the following assumptions is made: 1) the predictor variables should be in a linear relationship with the numerical dependent variable; 2) errors (residuals) should be independent and normally distributed; 3) there should be no or little multicollinearity (the predictor variables should not be in a linear relationship among themselves); 4) the variance of the errors (residuals) should be approximately the same across all levels of the predictor functions (homoscedasticity).)
	- (c) a feature augmentation phase for sorting the variables (see at least Martin ¶ [0200-0201] showing the data augmentation phrase for sorting variables. Data augmentation 210 is shown in Fig. 2. See also Data augmentation module 310 in Fig. 3.) in the set of unique and relevant variables into two categories: estimated variables and anticipated variables (see at least Martin: ¶ [0104-0106]. See also Table 3 call data stream with predicted labels, Table 2 call data stream augmented with environmental features and Table 1 exemplary raw / unlabeled call data stream.)
	- wherein the estimated variables are used for calculation of a GOS of an interaction that is received in a contact center and the anticipated variables are used for calculation of a threshold of said GOS (see at least Martin: ¶ [0167] & ¶ [0224]. Martin notes that after model generation or training of the algorithm, the Predictive Model module 156 queries the model with input data (e.g., an emergency data set) for generating an emergency prediction. Regional filters may be necessary not only to constrain the amount of data being queried, but also because there may be specific attributes of that region that must be applied to the model. For example, the city of Chicago may apply different criteria for what constitutes a “High Priority” medical call than what Seattle uses. Emergency data may be also filtered using the time of the call, based on the time window for the emergency prediction. For example, if our spatiotemporal call prediction model produces a call density prediction for a given hour of the week, and the model depends on data from that same hour for the past 8 weeks, we only want to query that specific data to reduce computational expense of processing a massive amount of data. See also Tables 5-7of Martin.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of McGann method / system for generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation with the aforementioned teachings regarding (iii) integrating the selected variables into a file in a predefined format; (iv) evaluating the integrated variables by calculating level of multi-collinearity therebetween to discard one or more variables from the integrated variables having a calculated level of multi-collinearity above a predefined threshold resulting in a set of unique variables; (v) calculating level of relevance of each variable in the set of unique variables to discard variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables; (b) a data visualization and analysis phase, said data visualization and analysis phase comprising; (i) representing the set of unique and relevant variables to a user via a display unit for analysis purposes; (ii) receiving from the user via an input device calculated level of multi-collinearity between the variables in the set of unique and relevant variables; (c) a feature augmentation phase for sorting the variables in the set of unique and relevant variables into two categories: estimated variables and anticipated variables; wherein the estimated variables are used for calculation of a GOS of an interaction that is received in a contact center and the anticipated variables are used for calculation of a threshold of said GOS of Martin, wherein a machine learning algorithm uses a supervised learning approach. In supervised learning, the algorithm generates a function from labeled training data. Each training example is a pair consisting of an input object and a desired output value. In some embodiments, an optimal scenario allows for the algorithm to correctly determine the class labels for unseen instances. In some embodiments, a supervised learning algorithm requires the user to determine one or more control parameters (see Martin: ¶ [0110]).
Further, the claimed invention is merely a combination of old elements in a similar field for generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Martin, the results of the combination were predictable.

Regarding Dependent Claims 3 and 14, McCann / Martin method / system for genuineness of customer feedback teaches the limitations of Independent Claims 1 and 12 above, and McCann further teaches the method / system for genuineness of customer feedback comprising:		
- wherein the business context is based on a customer query type (see at least McCann: Col. 5, Lns. 43-67.) which is associated with a service type (see at least McCann: Col. 19, Lns. 9-16 & Col. 20, Lns. 56-67. McCann teaches that such services may vary depending on the type of contact center, and may range from customer service to help desk, emergency response, telemarketing, order taking, and the like. Attributes of the contact center that are changing may be viewed as fast-changing or slow-changing dimensions. Such attributes may relate to skills and other routing criteria, as well as service types, customer profile, customer segmentation, and the like.  At Col. 19, Lns. 9-16 of McCann: Service types may also change over time. For example, a new service type (e.g. “mortgage”) may be added for routing purposes in response to the emerging of a new business segment for a company, or two business segments of the company may be combined into one, causing an old service type to become obsolete. Agent preferences of what types of interactions they would like to handle also change over time.)

Regarding Dependent Claims 4 and 15, McCann / Martin method / system for Claims 1, 3, 12 and 14 above, and McCann further teaches the method / system for genuineness of customer feedback comprising:	
- wherein the customer query type includes at least one of: financial, customer account, product information, technical support or any other query that is related to services provided by the contact center (see at least McCann: Col. 5, Lns. 43-67. McCann notes taking voice as an example, however, the IMR server may be configured with an IMR script for querying calling customers on their needs. For example, a contact center for a bank may tell callers, via the IMR script, to “press 1” if they wish to get an account balance. If this is the case, through continued interaction with the IMR, customers may complete service without needing to speak with an agent. The IMR server 34 may also ask an open ended question such as, for example, “How can I help you?' and the customer may speak or otherwise enter a reason for contacting the contact center. The customer's response may then be used by the routing server 20 to route the call to an appropriate contact center resource. At Col. 6, Lns. 8-11: The routing server 20 may query a customer database, which stores information about existing clients, such as contact information, service level agreement (SLA) requirements, nature of previous customer contacts and actions taken by contact center to resolve any customer issues, and the like.)
	
		Regarding Dependent Claims 5 and 16, McCann / Martin method / system for genuineness of customer feedback teaches the limitations of Independent Claims 1 and 12 above, and McCann further teaches the method / system for genuineness of customer feedback comprising:	
	- wherein the data fields of interaction metadata includes at least one of: communication channel type of the interaction (see at least McCann: Col. 5, Lns. 39-43 & Col. 7, Lns. 40-46. McCann teaches that the IMR server 34 may be similar to an interactive voice response (IVR) server, except that the IMR server is not restricted to voice, but may cover a variety of media channels including voice. The term interaction is used generally to refer to any real-time and non-real time interaction that uses any communication channel including, without limitation telephony calls (PSTN or VoIP calls), emails, vmails (voice mail through email), video, chat, screen-sharing, text messages, social media messages, web real-time communication (e.g. WebRTC calls), and the like.); customer sentiment score during the interaction (see at least McCann: Col. 30, Lns. 6-13 & Col. 30, Lns. 19-39. McCann teaches that a fit between the customer and each agent may be predicted based on predicting the sentiment that is likely to result if an interaction from the customer were to be routed to the agent. In this regard, the agent/customer social network module 106 may be configured to analyze audio recordings, text transcripts, emails, SMS messages, chat transcripts, and the like, of past interactions for all customers, for identifying key phrases such as “thank you, you've helped me very much,” “you have been a great help,” and other words that express desired or undesired states or qualities of the interaction, as explicit sentiment information. Also  an algorithm may be configured to tag the interaction with a sentiment tag based on the sentiment analysis. The tag may be, for example, a numeric value, graphical depiction (stars, thumbs up or down), or any other label (e.g. “good” or “bad”) indicative of positive or negative sentiment, and/or a level of such sentiment. For example, if a numeric value is used, a value of “1” may indicate that the customer disliked interacting with the agent, while a value of “5” may indicate that the customer really liked interacting with the agent.); agent feedback about the customer (see at least McCann: Col. 28, Lns. 31-44. McCann teaches that a “fit” determination may be based on, for example, the customer's interactions with the IMR server 34, the customer's interactions with the enterprises' website, social media interactions of the customer, feedback received after the customer interacts with an agent (e.g. customer survey responses, NPS scores, agent ratings, etc.), interaction outcome, customer/agent preference information, features of the customers/agents, and the like. Also at Col. 31, Lns. 6-11 of McCann: The weight of the general “fit” edge (and/or a more specific “customer experience” edge) between the customer node and the agent node is increased if the interaction results in a positive experience, but decreased if the interaction results in a negative experience. The amount of the increase or decrease may be based, for example, on the actual reward achieved during the interaction. The amount of increase or decrease may also be based on values provided by the customer during a post-interaction survey, and/or other feedback received from the customer or agent after the interaction.); other or any combination thereof).

		Regarding Dependent Claims 6 and 17, McCann / Martin method / system for genuineness of customer feedback teaches the limitations of Independent Claims 1 and 12 above, and Martin further teaches the method / system for genuineness of customer feedback comprising:
	- wherein the calculation of GOS and the calculation of threshold of GOS is performed per each type of channel (see at least Martin: ¶ [0167] & ¶ [0224]. Martin notes that after model generation or training of the algorithm, the Predictive Model module 156 queries the model with input data (e.g., an emergency data set) for generating an emergency prediction. Regional filters may be necessary not only to constrain the amount of data being queried, but also because there may be specific attributes of that region that must be applied to the model. For example, the city of Chicago may apply different criteria for what constitutes a “High Priority” medical call than what Seattle uses. Emergency data may be also filtered using the time of the call, based on the time window for the emergency prediction. For example, if our spatiotemporal call prediction model produces a call density prediction for a given hour of the week, and the model depends on data from that same hour for the past 8 weeks, we only want to query that specific data to reduce computational expense of processing a massive amount of data. See also Tables 5-7 of Martin.)

		Regarding Dependent Claims 7 and 18, McCann / Martin method / system for genuineness of customer feedback teaches the limitations of Claims 1, 6, 12 and 17 above, and McCann further teaches the method / system for genuineness of customer feedback comprising:
	- wherein the communication channel type is one of: voice, email, chat and ‘voice and screen’  (see at least McCann: Col. 5, Lns. 39-43 & Col. 7, Lns. 40-46. McCann teaches that the IMR server 34 may be similar to an interactive voice response (IVR) server, except that the IMR server is not restricted to voice, but may cover a variety of media channels including voice. The term interaction is used generally to refer to any real-time and non-real time interaction that uses any communication channel including, without limitation telephony calls (PSTN or VoIP calls), emails, vmails (voice mail through email), video, chat, screen-sharing, text messages, social media messages, web real-time communication (e.g. WebRTC calls), and the like.)

		Regarding Dependent Claims 8 and 19, McCann / Martin method / system for genuineness of customer feedback teaches the limitations of Claims 1, 5, 12 and 16 above, and McCann further teaches the method / system for genuineness of customer feedback comprising:	
	- wherein the customer sentiment score is calculated based on at least one of: tone analyzer, pitch of the customer and voice analysis (see at least McCann: Col. 30, Lns. 6-13 & Col. 30, Lns. 19-39. McCann teaches that a fit between the customer and each agent may be predicted based on predicting the sentiment that is likely to result if an interaction from the customer were to be routed to the agent. In this regard, the agent/customer social network module 106 may be configured to analyze audio recordings, text transcripts, emails, SMS messages, chat transcripts, and the like, of past interactions for all customers, for identifying key phrases such as “thank you, you've helped me very much,” “you have been a great help,” and other words that express desired or undesired states or qualities of the interaction, as explicit sentiment information. Also  an algorithm may be configured to tag the interaction with a sentiment tag based on the sentiment analysis. The tag may be, for example, a numeric value, graphical depiction (stars, thumbs up or down), or any other label (e.g. “good” or “bad”) indicative of positive or negative sentiment, and/or a level of such sentiment. For example, if a numeric value is used, a value of “1” may indicate that the customer disliked interacting with the agent, while a value of “5” may indicate that the customer really liked interacting with the agent.)

		Regarding Dependent Claims 9 and 20, McCann / Martin method / system for genuineness of customer feedback teaches the limitations of Independent Claims 1 and 12 above, and McCann further teaches the method / system for genuineness of customer feedback comprising:	
wherein the data fields of historical data (see at least McCann: Col. 6, Lns. 15-18 & Col. 7, Lns. 8- 13. McCann teaches that collected information about the caller (e.g. via interaction with the IMR server 34) and/or the caller's historical information may also be provided to the agent device for aiding the agent in better servicing the call. Such reports may include near real-time reports or historical reports concerning the state of resources, such as, for example, average waiting time, abandonment rate, agent occupancy, and the like. See also Fig. 12 of McCann.) includes at least one of: 
GOS of past customer feedback;
agent performance rating for a skill-based interaction (see at least McCann: Col. 20, Lns. 50-67 & Col. 21, Lns. 1-24. McCann notes that FIG. 12 shows average performance scores for agents A1 and A2, normalized in the range [0.0, 1.0], from analysis of historical interaction data. As seen in this table, historical data indicates that A2 performs better than A1 for call reason Enquire_Bill while A1 performs better than A2 for call reason Report_Fault. Also that the interaction queue currently contains two interactions, one of each type, with the first one being for call reason Enquire_Bill. In a typical skill based routing setup, the interactions in the queue are processed one after another (e.g. FIFO) by assigning each interaction to one of the available agents qualified to handle the call. Thus, in the toy example, such a traditional routing scheme may assign the interaction Enquire_Bill to A2 and Report_Fault to A1, resulting in a total performance score of 0.75 (0.4+0.35). Col. 17, Lns. 49-57: “In addition agent skills/sub-skills may further be modified based on other learned events such as, for example, call transfers from one agent to another. In this regard, a bank may have a set of agents for handling calls relating to credits cards. However, there are various Sub-topics relating to credits where one agent may prove to be more proficient in certain Sub-topics than another agent.”)
agent overall performance rating across all skills that are involved in the interaction;
average feedback rating provided by customers for a given skill-based interaction or context thereof;
duration of the interaction (see at least McCann: Col. 16, Lns. 13-24 & Fig. 6. McCann teaches that the call distribution table 600 includes a list of interaction topics/categories 602 inferred for the calls received by the call center, a specific agent, a department, or group of agents, during a particular time period. The categories relate to specific interaction topics, such as, for example, billing issue, equipment issue, and the like. The call distribution table 600 further includes a percentage of calls 604, total number of calls 606, and average duration of the calls 608 detected for the particular time period.)
number of interaction transfers or holds during the interaction (see at least McCann: Col. 18, Lns. 15-24 & Fig. 7. McCann notes that in Fig. 7, an inference may be made, by analyzing the graph, that Agent A is proficient with helping customers to open new credit cards as 36 calls with this topic were transferred to Agent A from other agents, but not as proficient in dealing with the topics of credit limit increases and balance transfers since Agent A decided to transfer interactions dealing with these latter topics to respectively Agent C and Agent B.)
amount of times the customer has interacted for a given interaction context (see at least McCann: Fig. 6.)
quality of service provided in a customer region;
other, or any combination thereof

		Regarding Dependent Claims 10 and 21, McCann / Martin method / system for genuineness of customer feedback teaches the limitations of Claims 1, 9, 12 and 20 above, and McCann further teaches the method / system for genuineness of customer feedback comprising:	
	- wherein the agent performance rating for a skill-based interaction is calculated according to at least one of: amount of interaction transfers or holds that have been placed for the skill-based interaction; and whether first interaction resolution has been met for the skill-based interaction (see at least McCann: Col. 20, Lns. 50-67 & Col. 21, Lns. 1-24. McCann notes that FIG. 12 shows average performance scores for agents A1 and A2, normalized in the range [0.0, 1.0], from analysis of historical interaction data. As seen in this table, historical data indicates that A2 performs better than A1 for call reason Enquire_Bill while A1 performs better than A2 for call reason Report_Fault. Also that the interaction queue currently contains two interactions, one of each type, with the first one being for call reason Enquire_Bill. In a typical skill based routing setup, the interactions in the queue are processed one after another (e.g. FIFO) by assigning each interaction to one of the available agents qualified to handle the call. Thus, in the toy example, such a traditional routing scheme may assign the interaction Enquire_Bill to A2 and Report_Fault to A1, resulting in a total performance score of 0.75 (0.4+0.35). Col. 17, Lns. 49-57: “In addition to popularity of call topics for generating or modifying agent skills, agent skills/sub-skills may further be modified based on other learned events such as, for example, call transfers from one agent to another. In this regard, a bank may have a set of agents for handling calls relating to credits cards. However, there are various Sub-topics relating to credits where one agent may prove to be more proficient in certain Sub-topics than another agent.”)

Examining Claims with Respect to Prior Art
8. 		Dependent Claims 2, 11, 13 and 22 are allowable only over the prior art rejections.
		Examiner interprets based upon the claim limitations that there is no disclosure in the 	existing prior art or any new art that discloses the features relating in Dependent Claims 2 and 	13 to:
wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met,
when it is determined that the predefined business goals are not met:
repeating the data visualization and analysis phase, the feature augmentation phase and training phase;
when it is determined that the predefined business goals are met:
(a) performing a training phase after the feature augmentation phase, said training phase comprising:
(i) selecting a machine learning algorithm from a plurality of machine learning algorithms;
(ii) assigning a weight for each variable in the set of unique and relevant variables; and
(iii) amending the assigned weight for each variable according to fine-tuning measures; and (b) deploying the GOS model in a quality planner unit, wherein said quality planner unit is configured to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS.
Therefore, Dependent Claims 2, 11, 13 and 22 are objected to as being dependent upon Rejected Base Claims, but would be allowable if rewritten in Independent Form (e.g., for Independent Claims 1 and 12) including all of the limitations of each of the Base Claims and any of the Intervening Claims as well as addressing the 35 U.S.C. 101 rejection for Claims 1-20.
Furthermore:
Since Dependent Claim 11 depends on Claims 1-2, Dependent Claim 11 is deemed allowable only over the prior art.
Since Dependent Claim 22 depends on Claims 12-13, Dependent Claim 22 is deemed allowable only over the prior art.
The closest prior arts of record are:
		1) US Patent # (US 9,635,181 B1) to McGann
		2) US Patent # (US 10,356,244 B1) to Sengupta;
		3) US PG Pub (US 2014/0316862 A1) to Panda
		Regarding the McGann reference, McGann teaches optimized routing of customer interactions takes into account one or more of the customer's profile, customer's intent, agent profiles, agent preferences, business goals, customer goals, current interaction data, cross-channel interaction history, contact center statistics, personalities and behaviors of agents and customers, predicted sentiment of the customers, and/or actual agent performance results, to optimally connect the customers and the agents. As feedback is received after an interaction is complete, the system engages in machine learning to improve the routing of future interactions.
However, McGann either individually nor in combination does not teach or suggest the following:
wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met,
when it is determined that the predefined business goals are not met:
repeating the data visualization and analysis phase, the feature augmentation phase and training phase;
when it is determined that the predefined business goals are met:
(a) performing a training phase after the feature augmentation phase, said training phase comprising:
(i) selecting a machine learning algorithm from a plurality of machine learning algorithms;
(ii) assigning a weight for each variable in the set of unique and relevant variables; and
(iii) amending the assigned weight for each variable according to fine-tuning measures; and (b) deploying the GOS model in a quality planner unit, wherein said quality planner unit is configured to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS.
Regarding the Sengupta reference, Sengupta teaches that module 110 then performs a series of supervised feature selection machine learning algorithms (collectively, 304) and a series of unsupervised feature selection machine learning algorithms (collectively, 306) to adapt the larger set of initial call features into a smaller set of final call features that are then vectorized into the context vector for the voice call. As shown in FIG. 3, the module 110 executes (304 a) a supervised filter algorithm (e.g., Linear Discriminant Analysis (LDA), Ridge regression, LASSO) on the set of initial features to train a model that finds one or more combinations of features-typically, a subset of features-which correlate to optimal or preferable income values. Preferred or optimal call routing for a customer call is not static over time. It varies based on changes that happen to the underlying customer attributes. In addition, the methods and systems do not require manual re-training of the underlying machine learning model that generates a call routing decision. Learning happens continuously by way of the reinforcement learning approach, resulting in a more efficient and robust machine learning model and better call routing decisions
However, Sengupta either individually nor in combination does not teach or suggest the following:
wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met,
when it is determined that the predefined business goals are not met:
repeating the data visualization and analysis phase, the feature augmentation phase and training phase;
when it is determined that the predefined business goals are met:
(a) performing a training phase after the feature augmentation phase, said training phase comprising:
(i) selecting a machine learning algorithm from a plurality of machine learning algorithms;
(ii) assigning a weight for each variable in the set of unique and relevant variables; and
(iii) amending the assigned weight for each variable according to fine-tuning measures; and (b) deploying the GOS model in a quality planner unit, wherein said quality planner unit is configured to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS.
		Regarding the Panda reference, Panda teaches predicting customer satisfaction includes machine readable instructions stored an a computer readable medium and executed by a processor to identify operational variables or business factors related to customer satisfaction. The business factors may be translated to measurable metrics. For example, metrics may be measured using customer feedback or survey data. The system may output predictions of variations in performance which could lead to lower customer satisfaction if not addressed in a timely manner, based on the measurable metrics. The system may also correlate transactional attributes and operational metrics to identify an association between the transactional attributes and operational metrics. The system may also predict transactional attributes based on the operational metrics. The business factors may be assessed, and recalibrated over time to help ensure that the appropriate metrics are being monitored which enable assessment of the customer service experience.
However, Panda either individually nor in combination does not teach or suggest the following:
wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met,
when it is determined that the predefined business goals are not met:
repeating the data visualization and analysis phase, the feature augmentation phase and training phase;
when it is determined that the predefined business goals are met:
(a) performing a training phase after the feature augmentation phase, said training phase comprising:
(i) selecting a machine learning algorithm from a plurality of machine learning algorithms;
(ii) assigning a weight for each variable in the set of unique and relevant variables; and
(iii) amending the assigned weight for each variable according to fine-tuning measures; and (b) deploying the GOS model in a quality planner unit, wherein said quality planner unit is configured to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683